ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims incorporate previously indicated allowable subject matter of claim 22 – “a last matched rule for the particular packet flow that was determined prior to the failure of the user-plane element or the another user- plane element that previously handled the particular packet flow associated with the subscriber.”
The below identifies the closest prior art and how the art is different from the claimed invention:
Sherwood (NPL - FlowVisor: A Network Virtualization Layer” 2009) teaches restoration information that comprises a rule associated with a packet flow as discussed in action dated 2021-09-17. However Sherwood does not teach a “last-matched” rule for the flow, which the Examiner interprets to be most recent rule that matched for the packet flow. Furthermore, Sherwood does not explicitly teach that the rule was rule was determined prior a failure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415